Citation Nr: 0914576	
Decision Date: 04/17/09    Archive Date: 04/24/09

DOCKET NO.  04-20 634	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for residuals of dental 
trauma to include the loss of three teeth.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from February 1980 to February 
1983.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Buffalo, New York, Regional Office (RO) which, in pertinent 
part, denied service connection for both headaches and "loss 
of teeth."  In September 2003, the RO, in pertinent part, 
denied service connection for a lumbosacral spine disorder.  
In May 2006, the Board remanded the Veteran's claims to the 
RO for additional action.  

In January 2007, the RO granted service connection for 
migraine and assigned a 10 percent evaluation for that 
disability.  In February 2007, the RO granted service 
connection for lumbar spine degenerative disc disease with 
left lumbosacral facet arthrosis and assigned a 40 percent 
evaluation for that disability.  


FINDING OF FACT

Residuals of dental trauma, to include the loss of three 
teeth, were not objectively manifested during active service 
or at any time thereafter.  The Veteran's multiple tooth loss 
has not been shown to have originated as a result of his 
active service.  


CONCLUSION OF LAW

Residuals of dental trauma to include the loss of three teeth 
was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.326(a), 3.385 (2008).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Notify and Assist

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the United 
States Court of Appeals for Veterans Claims (Court) held that 
a Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that the 
Department of Veterans Affairs (VA) will seek to provide; and 
(3) inform the claimant about the information and evidence 
the claimant is expected to provide.  The notice must be 
provided to a claimant before the initial unfavorable RO 
decision on a claim for VA benefits.  In reviewing the 
Veteran's claim, the Board observes that the RO issued VCAA 
notices to the Veteran in March 2002, July 2003, March 2006, 
June 2006, January 2007, February 2008, and May 2008 which 
informed him of the evidence generally needed to support a 
claim of entitlement to service connection and the assignment 
of an evaluation and effective date for an initial award of 
service connection; what actions he needed to undertake; and 
how the VA would assist him in developing his claim.  The 
March 2002 VCAA notice was issued prior to the February 2003 
rating decision from which the instant appeal arises.  

The VA has attempted to secure all relevant documentation.  
The Veteran was afforded multiple VA examinations for 
compensation purposes.  The examination reports are of 
record.  The Veteran's appeal was remanded to the RO for 
additional development.  There remains no issue as to the 
substantial completeness of the Veteran's claim.  All 
relevant facts have been developed to the extent possible.  
38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R §§ 3.102, 3.159, 3.326(a) (2008).  Any duty imposed 
on the VA, including the duty to assist and to provide 
notification, has been met.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002); Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, No. 05-7157 (Fed. Cir. Apr. 
5, 2006); Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006); Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007); 
petition for cert. filed, __ U.S.L.W.__ (U.S. Mar. 21, 2008) 
(No. 07A588).  
II.  Service Connection

Service connection may be granted for chronic disability 
arising from disease or injury incurred in or aggravated by 
peacetime service.  38 U.S.C.A. § 1131 (West 2002).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).  

The Veteran's service treatment records indicate that he 
sustained multiple head traumas.  An October 1980 Army 
treatment emergency room record relates that the Veteran 
reported sustaining an internal and external left upper lip 
laceration and "3 teeth loose" while driving a tracked 
vehicle.  The Veteran's laceration was cleaned and closed.  
An assessment of a superficial laceration with cosmetic 
closure was advanced.  

A January 1981 Army treatment record notes that the Veteran 
was struck on the vertex of his skull by the driver's hatch 
cover of a M113 armored personnel carrier in approximately 
December 1980.  He sustained a nosebleed when his face struck 
the front of the hatch.  The Veteran complained of loss of 
hearing after sustaining the head trauma.  An assessment of 
"bilateral hearing loss after head trauma one month ago" 
was advanced.  

An August 1981 Army treatment entry notes that the Veteran 
reported striking his head while riding on a bus.  A November 
1982 Army treatment record states that the Veteran was 
involved in a motor vehicle accident and sustained a painful 
bruise along the right side of his skull.  The Veteran was 
diagnosed with a right temporal area bruise with skin loss 
below the right ear.  
At his February 1983 physical examination for service 
separation, the Veteran presented a history of head injury.  
He denied having ever had "severe tooth or gum trouble."  
On examination, the Veteran was not reported to exhibit loss 
or chronic loosening of any teeth or other chronic dental 
trauma residuals.  

The Veteran's military dental records make no reference to 
traumatic loss or chronic loosening of any teeth or other 
chronic dental trauma residuals.  Treatment entries dated in 
October 1980 note that the Veteran underwent a wisdom tooth 
extraction.  There are no references to loose teeth or other 
dental trauma residuals in the Veteran's service dental 
records.    

In his January 2002 Veteran's Application for Compensation or 
Pension (VA Form 21-526), the Veteran advanced that he 
sustained "a facial scar + loss of teeth" during active 
service.  

In a March 2002 written statement, the Veteran clarified 
that:

While stationed at Ft. Stewart, GA., 
during training, I was a driver of M113 
APC vehicle (track), the door hatch some 
how came loose and hit me on the head, 
while I was driving in motion, hitting 
another vehicle and trees before [the] 
vehicle stopped.  I don't remember much 
but did receive stitches and do show 
scares (sic), and remember being in a 
hospital at Ft. Stewart.  Injury caused 
headaches, lower back and loss of teeth.  

At a December 2002 VA examination for compensation purposes, 
the Veteran reported that he had sustained head trauma in 
early 1981 or 1982 while driving a "MM13."  He clarified 
that the vehicle's hatch came down and struck him on the top 
of his head; his head was driven forward; and he cut his lip 
on the rim around the hatch plate cover.  On examination, the 
Veteran was observed to be "partially edentulous."  The 
examiner neither identified the specific teeth missing nor 
advanced an etiology for the partial loss of the Veteran's 
teeth.  

A July 2003 VA emergency room treatment record notes that the 
Veteran complained of teeth pain.  He presented a history of 
having his upper jaw struck by a door during active service 
and thereafter "always had loose teeth" which prevented him 
from eating properly eating.  The Veteran clarified that he 
"never followed up with a dentist" and "all of his teeth 
are pretty much having problems."  On examination, the 
Veteran exhibited a loose left front incisor; two loose teeth 
to the left of that tooth; and carious teeth.  

In a May 2004 written statement, the Veteran clarified that: 
he "eventually lost the injured teeth" and "the loss was 
not due to dental disease[,] but due to a traumatic injury, 
in the line of duty."  In his May 2004 Appeal to the Board 
(VA Form 9), the Veteran reiterated that he had sustained a 
dental injury when the hatch of a M113 armored personnel 
carrier hit him "square on the head;" split his helmet; and 
rendered him unconscious.  He clarified that the trauma 
"caused three teeth to loosen and my upper left lip was 
cut."  

In a July 2006 written statement, the Veteran conveyed that 
his poor memory rendered him unable to fully recall all of 
his inservice head traumas.  He was able to recall the 
incident in which he sustained dental trauma.  The Veteran 
clarified that:

Service dental records should identify 
any teeth injured in any of the 
accidents.  The injured teeth loosened to 
the point that I was able to pull them 
out myself.  

At a December 2006 VA dental examination for compensation 
purposes, the Veteran presented a history of having been 
struck in the head by a hatch door and striking his face on 
the hatch's steel rim; sustaining soft tissue damage to his 
mouth which required stitches and the loosening of three 
front teeth; and experiencing the loss of "his two front 
teeth" several months after his head trauma and the 
subsequent loss of all but two back molars "over time."  
The Veteran was diagnosed with multiple tooth loss.  The 
examiner opined that "I cannot resolve this issue without 
resorting to mere speculation."  

In a July 2007 written statement, the Veteran asserted that 
he sustained "broken teeth" when he was struck in the head 
by the hatch of the armored personnel carrier.  

In an undated written statement received in January 2008, the 
Veteran advanced that his "loose teeth fell out before my 
discharge at Ft. Dix."  He denied having received a physical 
examination for service separation.  

The Board has reviewed the probative evidence of record 
including the Veteran's written statements on appeal.  The 
Veteran's service treatment records indicate that he 
sustained multiple head injuries including oral cavity 
trauma.  Service connection has been established for an upper 
left lip and cheek facial scar, migraine, memory loss, and 
cervical spine degenerative disc disease sustained as the 
result of his inservice head traumas.  An October 1980 Army 
emergency room treatment record notes that the Veteran 
reported having been struck in the head by a M113 armored 
personnel carrier's hatch and having "three loose teeth."  
Treating military medical personnel sutured the Veteran's 
left upper lip lacerations.  They identified neither the 
allegedly loose teeth nor any other contemporaneous dental 
trauma.  The remainder of the Veteran's service dental and 
treatment records make no reference to loose teeth or other 
dental trauma.  Indeed, the service dental records reflect 
that the Veteran underwent extraction of a wisdom tooth soon 
after his October 1980 head trauma and no recent traumatic 
dental injuries were identified.  Following service 
separation, the Veteran lost the majority of his teeth.  No 
competent medical or dental professional has advanced either 
that the Veteran sustained chronic dental trauma residuals 
during active service or an etiology for the Veteran's 
post-service tooth loss.  

The Veteran asserts that he sustained significant dental 
trauma during active service manifested by the loosening of 
three unspecified teeth and subsequently lost those teeth and 
several others as a consequence of his inservice dental 
trauma.  The Board acknowledges that the Veteran sustained 
repeated head trauma during active service and service 
connection is currently in effect for chronic head injury 
residuals including oral cavity injury residuals.  However, 
the Veteran's contentions as to the onset of his alleged 
chronic dental trauma residuals are supported solely by his 
own written statements.  The Court has held that a lay 
witness is generally not capable of offering evidence 
involving medical knowledge such as the causation of a 
particular condition.  Espiritu v. Derwinski, 2 Vet. App. 
492, 494 (1992).  While the Veteran is clearly able to report 
that he was struck in the head by the armored personnel 
carrier's hatch, he is not competent to state that his 
post-service multiple tooth loss was the result of such 
trauma.  The Board finds that the Veteran's assertions of in-
service tooth loss as a result of in-service trauma lack 
credibility in light of the negative reports of any teeth 
lost as a result of trauma.  As shown above, the Veteran had 
several dental evaluations and treatments following his in-
service head traumas that did not discuss any loss of teeth 
as a result of dental trauma.  

In light of the discussion above, the Board concludes that a 
preponderance of the evidence is against the Veteran's claim 
of entitlement to service connection for chronic dental 
trauma residuals to include the loss of three teeth.  


ORDER

Service connection for chronic dental trauma residuals to 
include the loss of three teeth is denied.  



____________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


